           Case 1:19-cv-04117-ER Document 4 Filed 05/09/19 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK

 MARK RUBENSTEIN,

                          Plaintiff,
                                                          19-cv-4117-ER
                          v.                         No. ________________________________

HERON THERAPEUTICS, INC.,

                          Nominal Defendant,

                          and

 TANG CAPITAL PARTNERS, LP,

                          Defendant.


    NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41(a)(1)(A)(i)

       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff and his

counsel hereby gives notice that Plaintiff voluntarily dismisses this case with prejudice.

Dated: New York, New York
       May 9, 2019


s/ Miriam Tauber
Miriam Tauber (MT-1979)
MIRIAM TAUBER LAW PLLC
885 Park Avenue 2A
New York NY 10075
323.790.4881
MiriamTauberLaw@gmail.com

David Lopez (DL-6779)
LAW OFFICES OF DAVID LOPEZ
171 Edge of Woods Rd., PO Box 323
Southampton NY 11968
631.287.5520
DavidLopezEsq@aol.com

Attorneys for Plaintiff



                                                                                               1
